Bocees, J. :
If this case, on the facts, is brought within the statute of frauds, or of uses and trusts, the conclusion of the learned referee is unquestionably sound. The arrangement between the Bissells for the purchase and disposition of the Grover farm was by parol. There was no writing evidencing the agreement or understanding between them. If, therefore, the case falls within any of the provisions of those statutes, the agreement was inoperative and void, and the plaintiff consequently had no rights to be enforced under it. But did not the arrangement amount to a partnership agreement in regard to the farm and its avails ? It was decided in Chester v. Dickerson (54 N. Y., 1), (1) that a partnership may exist between dealers and speculators in real estate for the pur*84pose of buying and selling lands ; and (2) that it was not necessary to tbe existence of the partnership that it be evidenced by a written agreement signed by tbe partners, but that sucb partnership might be created by a parol. It was urged in the case cited that a parol agreement for such a partnership would be within the statute of fraud, but the Court of Appeals held otherwise. One ground suggested in the latter court, and on which its judgment proceeded, was that the real estate was to be treated and administered as personal property for all the purposes of the partnership ; and another was, that in point of fact, no estate or interest in land was created, granted, assigned or declared by the agreement itself. The question is fully examined by Judge Eakl in the case cited, both on principle and authority, and the decision there announced is reiterated in Traphagen v. Burt (67 N. Y., 30, 33), where it is said that “ it is established by abundant authority in this State that a partnership may exist in reference to the purchase, sale and ownership of lands, and that it may be created by a parol agreement.” This being so, let us see what the arrangement was between the Bissells, under which the Grover farm was purchased, held, and mostly disposed of. The agreement was this : that they would purchase the farm “for their joint account and benefit; ” that each should pay, or be responsible as between themselves for one-third part of the purchase-price ; that the farm should be sold oif in parcels (sales of pieces thereof to several parties being then in contemplation) ; that the avails of sales should be applied to the payment of the purchase-price until the purchase-price should be fully paid, if enough should be realized therefrom ; that if there should be a surplus so realized each should have one-third, or if a portion of the farm should remain unsold after the payment of the purchase-price, each should have one-third thereof; and that for the sake of convenience in giving title to purchasers the conveyance should be taken in the name of Frederick II. Bissell alone. This arrangement was in substance and effect a partnership agreement by parol for “ the purchase, sale and ownership of lands ” declared in the cases cited not to be within the statute of frauds and binding on the parties, the same in all respects as if it had been in writing and signed by them. The purpose the parties had in view in making the purchase was one *85of speculation. The farm was not bought for their personal use and occupation, but for the purpose of cutting it up and making a profit to themselves out of its sale in parcels. They bound themselves to the results of profit and loss in the transaction. We may bore adopt the language of Judge Earl in Chester v. Dickerson (sujjrci) with such trilling change as are necessary to give it adaptation to this case: “ When the agreement was made no lands were owned by the parties, and neither attempted to convey or assign any to the other. The contract was a valid one, and in pursuance of it they wont on and made the purchase, made improvements and also sales. While they were doing this, did they not act as partners and bear a partnership relation ? ” The learned judge adds, “the statute is not so broad as to prevent proof by parol of an interest in lauds; it is simply aimed at the creation or conveyance of an estate in lands without a writing.” It is only necessary to say, in conclusion, on this point, that here was a partnership between the Bissells' for the purchases, sale and ownership of lands, valid and binding upon the parties to it, although the agreement of partnership rested in parol. But it is said that the referee has found that the purchase of the farm was not a partnership transaction, and it is urged that this finding is conclusive of the fact stated, as no case is made setting forth the evidence on which the finding is based. The answer to this suggestion is (1) that the finding is excepted to ; and (2) that the referee has certified the agreement in the record, from which it appears that his conclusion on that point is erroneous, if so construed; the referee, however, probably only intended to find that the purchase was not connected with the partnership transactions of F. H. Bissell & Sons, who were conducting a mercantile partnership under that firm name. The 'finding given in full is this : That the purchase “ was not a partnership transaction, but was a purchase outside of, and not a part of, or connected with the business firm of E. II. Bissell & Sons.” What the referee intended here to be understood, doubtless, was to the effect stated in the last paragraph of the finding, aud in this view there is nothing to indicate that the finding is erroneous.
There is another view of this case favorable to plaintiff’s claim. Here was a contract between the Bissells i:>arty performed, indeed *86fully performed, in all its essential particulars, save recognizing, by conveyance or otherwise, the plaintiff’s rights in the lands in controversy. As was said in Traphagen v. Burt (above cited), upon facts somewhat similar to those here certified to the court, “it is difficult to see why the rule of law, applicable to an executed agreement, does not apply.” We are of the opinion that the plaintiff established, under the facts certified in the record, an equitable right to an undivided third of the forty-five acres, and also a like interest in the Downing premises. He was entitled to the judgment of this court declaring his right and interest therein to that extent. Iiis rights might bo made effectual to him by decreeing the execution and delivery of a conveyance of his undivided third, or else by directing a sale by the assignees of Frederick H. Bissell, or by a receiver appointed for that purpose, and a division of the avails of sale, by which the plaintiff’ would obtain his one-third thereof. These conclusions lead to a reversal of the judgment appealed from.
Boardjian, J., concurred.